Citation Nr: 1619478	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of treatment for a left leg fracture to include below-the-knee amputation of the left leg, provided by the Poplar Bluff Regional Medical Center, a non-VA medical center in Poplar Bluff, Missouri, in May 2007.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of treatment for a right knee injury, to include total knee replacement, provided by the Kansas City, Missouri, VA Medical Center (VAMC) in November 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for residuals of treatment for a right knee injury, to include total knee replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The treatment in question, which began in May 2007, was conducted at Poplar Bluff Regional Medical Center in Poplar Bluff, Missouri.

2.  Poplar Bluff Regional Medical Center is a non-VA medical center, and his care was provided by a private physician.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of treatment for a left leg fracture, to include below-the-knee amputation of the left leg, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Medical records pertinent to the Veteran's claim have been obtained, and the Veteran has not identified any outstanding medical records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary in order to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a May 2009 VA examination report, to include a supplemental addendum opinion authored in July 2009, has been associated with the file which discussed all applicable medical principles relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  Moreover, the Veteran has not objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

It is noted that while the Veteran's claim is being remanded for a Board hearing on his right leg disability.  However, he was offered the opportunity to testify at a Board hearing with regard to his left leg disability, decided herein, but specifically declined the desire to have a hearing on that issue in returning his substantive appeal in July 2014.  It is also noted that in subsequent comments by the Veteran's representative there is no indication that the Veteran desired a hearing with regard to his left leg claim.  As such, a review of this issue on the merits may proceed without prejudice to the Veteran with respect to his claim.  See Bernard.

Entitlement to compensation under 38 U.S.C. § 1151

In this case, the essential facts are undisputed.  The Veteran has claimed that he jumped from an evacuator bucket, landing on his left foot, which resulted in a left leg fracture.  The Veteran was then transported to the Poplar Bluff VAMC, at which time a private physician was contacted (see Statement, April 2009) who indicated that the Veteran's injury would require surgical intervention.  Per the Veteran, the provider instructed a VA nurse to splint the leg, at which time she indicated that she was unable to do so, and indicated that a splint was not on hand.  Thereafter, ambulance personnel stabilized the leg and the Veteran was transferred to the Poplar Bluff Regional Medical Center, a non-VA facility, where an emergency room nurse wrapped the leg and the Veteran was placed under the care of the same private physician (who was an orthopedic surgeon).  

It was noted that the Veteran had sustained a left distal facture of the tibia and fibula, and surgery was performed in May 2007.  This procedure included the placement of a plate and several screws to the affected skeletal areas.  Subsequent to the surgery, the Veteran developed wound drainage from the tibial wound which necessitated secondary intervention on June 14, 2007.  At that time, per a private report authored in January 2008, the fixation was deemed stable, with two screws removed, and deep tissue was excised and sent for culture.  The Veteran continued to have ongoing problems with progressive hardware loosening and wound drainage, as well as erythema and redness suggestive of deep infection.  

He underwent irrigation debridement as well as removal of all tibial hardware (the fibular hardware was left intact), and an interposition fibrous non-union was observed.  Conservative wound management was maintained for several months.

As noted in the May 2009 VA examination report, an August 29, 2007, x-ray report indicated that the internal fixation of the tibia was inadequate.  Further, by that time, there was an infection.  The examiner was unable to state whether the initial fixation was adequate.  It was further noted that the June 2007 removal of two distal screws would likely have destabilized any stability present at that time despite the fact that the plate was still present.  The examiner questioned this course of action, particularly the management of an apparently infected open fracture of the tibia with a retained plate and screws.  He indicated that x-rays demonstrated that there was only one screw remaining in the distal fragment, and that by August that screw was loose and backing out.  The examiner stated that he would not have closed this wound over a packing, and nor would many other orthopedic surgeons.  Instead, he would have referred the case to a surgeon with expertise in this sort of complication.

In September 2007, the Veteran's wound was still draining, and a possible removal of all hardware was indicated by his private physician.  It was noted that the risk of further infection, as well as amputation, was explained.  The Veteran's private physician noted that the bone had not healed, and that the necrotic tissue was debrided.  The Veteran was to go on home health with dressing changes, and internal fixation remained in place via immobilization with a splint.  A September 6, 2007, operative note indicated that the fibula hardware was left intact.

In November 2007, an incision for drainage was applied.  December 2007 x-rays confirmed the above reports.

The Veteran was transferred to St. Louis University Orthopedic Surgery in January 2008.  A VA bone scan confirmed a non-union, possibly infected, and it was noted that the skin was deeply adherent to the underlying bone.  In April 2008, private providers at St. Louis University inserted an antibiotic rod into the surgical site.  Per the VA examiner, to this point, post-operative osteomyelitis had been controlled, the wound was closed, and an internal fixator was applied.  The non-union site was augmented with a bone graft.  

By May 2008, some healing was noted, and by July 2008, good position of the tibia and new bone formation were noted.  However, per the examiner, x-rays from October 2008 did not indicate a healing of the tibia.  In February 2009, the wound was again open and infected, and in March 2009 the Veteran was scheduled for a below-the-knee amputation of the left lower extremity.  The VA examiner was unable to find any notes discussing the cause for this ulcer, there subsequent severity thereof, or the precise reasoning for amputation.

Ultimately, the examiner determined that there would have been an error in judgement and the lack of proper skill in treating the infected tibia.  It was noted that the Veteran should have been transferred at the first sign of infection to an experienced orthopedic surgeon.  As to the issues of carelessness and negligence, the possibility of infection was a known factor following open reduction.  However, the specific care provided to the Veteran by his original treating physician was not well-documented.

To that end, the Board notes that there are essentially two questions that need to be answered in this case.  First, VA must examine whether the Veteran has an additional disability that was "caused" by VA care.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care to the Veteran's condition after such care has stopped.  Actual causation is required, meaning the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(b) (2015).  

Second, it must be shown either A) that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment; or B) that the additional disability was an event not reasonably foreseeable.  An event not reasonably foreseeable is to be based in each claim on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 U.S.C.A. § 1151 (West 2014).

In this case, however, and as demonstrated by the lengthy recitation of the Veteran's left lower extremity injury and subsequent treatment above, the vast majority of his care was provided by private physicians in non-VA facilities.  As to the treatment received at the VAMC in this case, it was noted by the May 2009 VA examiner that the Veteran and his spouse were content with the care received.  In fact, following a review of the voluminous record, the Veteran's only contention is that VA inappropriately transferred him to a private facility after he originally sought VA treatment for his broken left leg.  The Board points out, however, that the VA facility to which he initially reported was clearly unable to provide the level of care required, necessitating his transfer to an appropriate medical facility.

In his July 2009 addendum opinion, the May 2009 VA examiner noted that it was clear that the Veteran's operative wound, and evident infection, was not adequately treated.  Notes from the Veteran's private provider do not refute this conclusion, and do not appear to acknowledge the wound's severity.  It was further acknowledged that, in addition to the fact that there was an error in judgement and a lack of proper skill on the part of the private provider in treating the affected tibia, the treatment was also not performed according to current standards of orthopedic care.  It was noted that the Veteran returned to the VA health care system, and that he had received a prosthetic limb.

Importantly, the Board need not address whether the treatment physician was careless, or whether his subsequent infection and amputation was an event reasonably foreseeable.  The threshold question remains: Did additional disability result from VA care?  The Board concludes that it did not.

Under 38 C.F.R. § 3.361(e)(1), a Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction. 
38 C.F.R. § 3.361(e)(2) . 

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment, or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a)  are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720 ; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  For a veteran deemed eligible, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care. 
38 U.S.C.A. § 1703(a) .

The Veteran sought compensation benefits under 38 U.S.C.A. § 1151 for residuals of treatment performed at a private, non-VA facility.  These facts are not disputed.  The Veteran has acknowledged, on numerous occasions, that the Poplar Bluff Regional Medical Center is a private facility.  As such, VA had no direct supervision of its personnel, to include the Veteran's treating physician.  

To the extent that the Veteran's treatment was provided on a fee basis, such providers are not VA employees, as their day-to-day activities are not subject to VA supervision.  38 C.F.R. § 3.361(e)(1).  The pertinent regulations do not differentiate between providers contracted with VA by contracting officials, and providers contracted with or arranged by VA by medical professionals for fee-basis procedures.  There is no requirement in the pertinent regulations that the provider completes a vetting process or be party to a certain type of contract.  In fact, the regulations allow that VA shall conduct a program of recovery audits for fee-basis contracts and other medical services contracts for the care of veterans.  38 U.S.C.A. § 1703 (d)(1).  The term "contract" is thus used in the regulation when contemplating fee-basis providers. 

In any event, there is no evidence that VA had any jurisdiction or supervision over the private facility in question, or its providers.  It remains that the type of fee-basis treatment the Veteran received under 38 U.S.C.A. § 1703  is specifically excluded from consideration under 38 U.S.C.A. § 1151, as the treatment was not in a VA facility or by a VA employee.  See 38 C.F.R. § 3.361(f)(1); MacDonald v. Shinseki, No. 08-1743, 2010 WL 2640585, slip op. at *2 (Vet. App. June 30, 2010).  As such, the Veteran's claim must be denied.

The Board is sympathetic toward the Veteran, and does not dispute that it appears that the private treatment received at Poplar Bluff Regional Medical Center may have resulted in an additional disability, to include amputation of his left leg below the knee.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992).  As such, compensation under 38 U.S.C. § 1151 for residuals of treatment for a left leg fracture to include below-the-knee amputation of the left leg, his claim is denied


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of treatment for a left leg fracture to include below-the-knee amputation of the left leg, provided by the Poplar Bluff Regional Medical Center, a non-VA medical center in Poplar Bluff, Missouri, in May 2007, is denied.
REMAND

In October 2015, the Veteran submitted a VA Form 9 with regard to the denial of entitlement to compensation under 38 U.S.C. § 1151 for residuals of treatment for a right knee injury, to include total knee replacement, provided by the Kansas City, Missouri, VA Medical Center (VAMC) in November 2011, in which he requested a Board hearing via videoconference.  To date, and as indicated by his representative in a November 2015 statement, there is no evidence that this hearing has been conducted.  The claim is thus remanded to schedule the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the St Louis, Missouri RO in accordance with his request.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


